 



Exhibit 10.8(a)
2005 10-K
As amended through October 14, 2005
PLEXUS CORP.
2005 EQUITY INCENTIVE PLAN

1.   Introduction.

  (a)   Purposes. The purposes of the 2005 Equity Incentive Plan are to provide
a means to attract and retain talented personnel and to provide to participating
directors, officers and other key employees long-term incentives for high levels
of performance and for successful efforts to improve the financial performance
of the corporation. These purposes may be achieved through the grant of options
to purchase Common Stock of Plexus Corp., the grant of Stock Appreciation Rights
and the grant of Restricted Stock, as described below.     (b)   Effect on Prior
Plans. If the 2005 Plan is approved by shareholders, no further awards will be
granted under the Plexus Corp. 1998 Stock Option Plan (the “1998 Plan”) or the
Plexus Corp. 1995 Directors’ Stock Option Plan (the “1995 Plan”). Options
granted previously under the 1998 Plan and the 1995 Plan will remain in effect
until they have been exercised or have expired. The options shall be
administered in accordance with their terms and the plans.

2.   Definitions.

  (a)   “1934 Act” means the Securities Exchange Act of 1934, as it may be
amended from time to time.     (b)   “Award” means an Incentive Stock Option,
Non-Qualified Stock Option, Stock Appreciation Right or Restricted Stock grant,
as appropriate.     (c)   “Award Agreement” means the agreement between the
Corporation and the Grantee specifying the terms and conditions as described
thereunder.     (d)   “Board” means the Board of Directors of Plexus Corp.    
(e)   “Change in Control” means an event which shall be deemed to have occurred
in the event that any person, entity or group shall become the beneficial owner
of such number of shares of Common Stock, and/or any other class of stock of the
Corporation then outstanding that is entitled to vote in the election of
directors (or is convertible into shares so entitled to vote) as together
possess more than 50% of the voting power of all of the then outstanding shares
of all such classes of stock of the Corporation so entitled to vote. For
purposes of the preceding sentence, “person, entity or group” shall not include
(i) any employee benefit plan of the Corporation, or (ii) any person, entity or
group which, as of the Effective Date of this Plan, is the beneficial owner of
such number of shares of Common Stock and/or such other class of stock of the
Corporation as together possess 5% of such voting power; and for these purposes
“group” shall mean persons who act in concert as described in Section 14(d)(2)
of the 1934 Act.     (f)   “Code” means the Internal Revenue Code of 1986, as it
may be amended from time to time.     (g)   “Committee” means the committee
described in Article 4 or the person or persons to whom the committee has
delegated its power and responsibilities under Article 4.     (h)   “Common
Stock” or “Stock” means the common stock of the Corporation having a par value
of $.01 per share.

-1-



--------------------------------------------------------------------------------



 



  (i)   “Corporation” means Plexus Corp., a Wisconsin corporation.     (j)  
“Fair Market Value” means for purposes of the Plan an amount deemed to be equal
to the mean between the highest and lowest sale prices on such date, or an
average of trading days, as determined by the Committee, for sales made and
reported through the National Market System of the National Association of
Securities Dealers or such national stock exchange on which such Stock may then
be listed and which constitutes the principal market for such Stock, or, if no
sales of Stock shall have been reported with respect to that date, on the next
preceding date with respect to which sales were reported.     (k)   “Grant Date”
means the date on which an Award is deemed granted, which shall be the date on
which the Committee authorizes the Award or such later date as the Committee
shall determine in its sole discretion.     (l)   “Grantee” means an individual
who has been granted an Award.     (m)   “Incentive Stock Option” means an
option that is intended to meet the requirements of Section 422 of the Code and
regulations thereunder.     (n)   “Non-Qualified Stock Option” means an option
other than an Incentive Stock Option.     (o)   “Option” means an Incentive
Stock Option or Non-Qualified Stock Option, as appropriate.     (p)  
“Performance Goal” means a performance goal established by the Committee prior
to the grant of any Award of Restricted Stock that is based on the attainment of
goals relating to one or more of the following business criteria measured on an
absolute basis or in terms of growth or reduction: net income (pre-tax or
after-tax and with adjustments as stipulated), earnings per share, return on
equity, return on capital employed, return on assets, return on tangible book
value, operating income, earnings before depreciation, interest, taxes and
amortization (EBDITA), loss ratio, expense ratio, increase in stock price, total
shareholder return, economic value added and operating cash flow.     (q)  
“Plan” means the Plexus Corp. 2005 Equity Incentive Plan as set forth herein, as
it may be amended from time to time.     (r)   “Rule 16b-3” means Rule 16b-3
promulgated under the 1934 Act, and any future regulation amending or
superseding such regulation.     (s)   “Restricted Stock” means shares or units
of Common Stock which are subject to restrictions established by the Committee.
    (t)   “Stock Appreciation Right” or “SAR” means the right to receive cash or
shares of Common Stock in an amount equal to the excess of the Fair Market Value
of one share of Common Stock on the date the SAR is exercised over (1) the Fair
Market Value of one share of Common Stock on the Grant Date or (2) if the SAR is
related to an Option, the purchase price of a share of Common Stock specified in
the related Option.

3.   Shares Subject to Option.

     The number of shares of Common Stock of the Corporation which may be issued
under the Plan shall not exceed 2,700,000 shares, which shall consist of
approximately 700,000 shares that were authorized but are unissued under the
1998 Plan and the 1995 Plan plus an additional 2,000,000 shares. The aggregate
number of shares of Common Stock available under the Plan shall be subject to
adjustment as set forth in Article 18 hereunder. Shares issued under the Plan
may come from authorized but unissued shares, from treasury shares held by the
Corporation, from shares purchased by the Corporation on an open market for such
purpose, or from any combination of the

-2-



--------------------------------------------------------------------------------



 



foregoing. If any Award granted under this Plan is canceled, terminates,
expires, or lapses for any reason, any shares subject to such Award again shall
be available for the grant of an Award under the Plan.

4.   Administration of the Plan.

     For purposes of the power to grant Awards to directors, the Committee shall
consist of the entire Board. For other Plan purposes, the Plan shall be
administered by the Compensation and Leadership Development Committee of the
Board, or any other committee the Board may subsequently appoint to administer
the Plan, as herein described. The Committee shall have full and final
authority, in its discretion, but subject to the express provisions of the Plan
to:

  (a)   grant Awards, to determine the terms of each Award, the individuals to
whom, the number of shares subject to, and the time or times at which, Awards
shall be granted;     (b)   interpret the Plan;     (c)   prescribe, amend and
rescind rules and regulations relating to the Plan;     (d)   determine the
terms and provisions of the respective agreements (which need not be identical)
by which Awards shall be evidenced;     (e)   make all other determinations
deemed necessary or advisable for the administration of the Plan;     (f)  
require withholding from or payment by a Grantee of any federal, state or local
taxes;     (g)   impose, of any Grantee, such additional conditions,
restrictions and limitations upon exercise and retention of Awards as the
Committee shall deem appropriate;     (h)   treat any Grantee who retires as a
continuing employee for purposes of the Plan; and     (i)   modify, extend or
renew any Award previously granted; provided, however, that this provision shall
not provide authority to reprice Awards to a lower exercise price.

     Any action of the Committee with respect to the administration of the Plan
shall be taken pursuant to a majority vote or by the unanimous written consent
of its members. The Committee may delegate all or any part of its
responsibilities and powers to any executive officer or officers of the
Corporation selected by it. Any such delegation may be revoked by the Board or
by the Committee at any time.

5.   Option Participation.

     Options may be granted to directors, officers and key employees of the
Corporation and any of its subsidiaries; provided, however that a maximum of
2,700,000 shares of stock may be issued pursuant to the exercise of Incentive
Stock Options and no individual can be granted an Option or Options covering, in
the aggregate, more than 200,000 shares of Stock in any calendar year. In
selecting the individuals to whom Options shall be granted, as well as in
determining the number of Options granted, the Committee shall take into
consideration such factors as it deems relevant pursuant to accomplishing the
purposes of the Plan. A Grantee may, if he is otherwise eligible, be granted an
additional Option or Options if the Committee shall so determine.

6.   Granting of Options.

     The officers of the Corporation are authorized and directed, upon receipt
of notice from the Committee of the granting of an Option, to sign and deliver
on behalf of the Corporation, by mail or otherwise, to the Grantee an Option
upon the terms and conditions specified under the Plan and in the form of the
Award Agreement. The Award Agreement shall be dated and signed by an officer of
the Corporation as of the date of approval of the granting of an Option by the
Committee. If the Grantee fails to sign and return the Award Agreement, by
delivery

-3-



--------------------------------------------------------------------------------



 



or by mailing, within 30 days after the date of its delivery or mailing to him,
the Option grant may be deemed withdrawn.
     Where an Option has been granted under the provisions of the HM Revenue &
Customs Approved Rules for UK Employees (the “Sub-Plan”) and the number of
shares of Common Stock subject to that Option is limited by virtue of Rule 17 of
the Sub-Plan, there shall be deemed to have been granted a separate Option (for
the avoidance of doubt, not granted under the provisions of the Sub-Plan) on the
same date and time and under the same terms for the number of shares of Common
Stock in excess of the limit set out in Rule 17 of the Sub-Plan.

7.   Option Price.

     The purchase price of the Common Stock covered by each Option shall be not
less than the Fair Market Value of such Stock on the Grant Date. Such price
shall be subject to adjustment as provided in Article 16 hereof.

8.   Option Designation.

     At the time of the grant of each Option, the Committee shall designate the
Option as (a) an Incentive Stock Option or (b) a Non-Qualified Stock Option, as
described in Sections (a) and (b) below, respectively.

  (a)   Incentive Stock Options: Any Option designated as an Incentive Stock
Option shall comply with the requirements of Section 422 of the Code, including
the requirement that incentive stock options may only be granted to individuals
who are employed by the Corporation, a parent or a subsidiary corporation of the
Corporation. If an Option is so designated, the Fair Market Value (determined as
of the Grant Date) of the shares of Stock with respect to which that and any
other Incentive Stock Option first becomes exercisable during any calendar year
under this Plan or any other stock option plan of the Corporation or its
affiliates shall not exceed $100,000; provided, however, that the time or times
of exercise of an Incentive Stock Option may be accelerated pursuant to
Article 12, 13 or 18 hereof, terms of the Plan and, in the event of such
acceleration, such Incentive Stock Option shall be treated as a Non-Qualified
Option to the extent that the aggregate Fair Market Value (determined as of the
Grant Date) of the shares of stock with respect to which such Option first
becomes exercisable in the calendar year (including Options under this Plan and
any other Plan of the corporation or its affiliates) exceeds $100,000, the
extent of such excess to be determined by the Committee taking into account the
order in which the Options were granted, or such other factors as may be
consistent with the requirements of Section 422 of the Code and rules
promulgated thereunder. Furthermore, no Incentive Stock Option shall be granted
to any individual who, immediately before the Option is granted, directly or
indirectly owns (within the meaning of Section 425(d) of the Code, as amended)
shares representing more than 10% of the total combined voting power of all
classes of stock of the Corporation or its subsidiaries, unless, at the time the
option is granted, and in accordance with the provisions of Section 422, the
option price is 110% of the Fair Market Value of shares of Stock subject to the
Option and the Option must be exercised within 5 years of the Grant Date.    
(b)   Non-Qualified Stock Options: All Options not subject to or in conformance
with the additional restrictions required to satisfy Section 422 shall be
designated Non-Qualified Stock Options.

9.   Stock Appreciation Rights.

     The Committee may, in its discretion, grant SARs to directors, officers and
key employees of the Corporation and any of its subsidiaries. The maximum number
of SARs which may be granted under the Plan shall be 600,000 and the maximum
number of SARs that can be granted to any Grantee in any calendar year shall be
200,000. If any unexercised SAR for any reason terminates or expires in whole or
in part prior to termination of the Plan, such unexercised SARs shall become
available for granting under the Plan. The Committee may grant SARs at any time
and from time to time to any Grantee, designate such SARs as related to Options
then being granted or granted within six months prior to the Grant Date of the
SAR, and set such terms and conditions upon the exercise

-4-



--------------------------------------------------------------------------------



 



of the SARs as it may determine in its discretion, provided that the written
agreement evidencing such SARs shall comply with and be subject to the following
terms and conditions:

  (a)   No SAR granted hereunder shall be exercisable until the expiration of
six months from the Grant Date of the SAR unless the Grantee terminates
employment by reason of death or disability prior to the expiration of such
six-month period.     (b)   A Grantee’s right to exercise an SAR shall terminate
when the Grantee is no longer an employee of the Corporation or any of its
subsidiaries unless such right is extended as provided under Article 13
hereunder.     (c)   In the event adjustments are made to the number of shares,
exercise price, or time or times of exercise of outstanding Options upon the
occurrence of an event described in Article 16 hereunder, appropriate
adjustments shall be made in the number of SARs available for future grant, the
number of SARs under existing grants, the exercise price of the existing SARs,
and the time or times of exercise of such SARs.     (d)   Unless the written
agreement expressly provides otherwise, if and to the extent an SAR is granted
in relation to an Option, exercise of the SAR or Option shall result in the
extinguishment of the related right to the extent such SAR or Option for shares
is exercised.     (e)   Unless the written agreement expressly provides
otherwise, any SARs granted shall be exercisable in accordance with Article 12.
    (f)   Upon the exercise of SARs, the Grantee shall be entitled to receive an
amount determined by multiplying (1) the difference obtained by subtracting the
Fair Market Value of the share of Common Stock as of the Grant Date of the SAR
or, in the case of a SAR which is related to an Option, the purchase price per
share of Common Stock under such Option, from the Fair Market Value of a share
of Common Stock on the date of exercise, by (2) the number of SARs exercised. At
the discretion of the Committee, the payment upon the exercise of the SARs may
be in cash, in shares of Common Stock of equivalent value, or in some
combination thereof.

10.   Non-transferability of Options and SARs.

     Any Option or SAR granted hereunder shall, by its terms, be
non-transferable by a Grantee other than by will or the laws of descent and
shall be exercisable during the Grantee’s lifetime solely by the Grantee or the
Grantee’s duly appointed guardian or personal representative. Notwithstanding
the foregoing, the Committee may permit a Grantee to transfer a Non-Qualified
Stock Option or SAR to a family member or a trust or partnership for the benefit
of a family member, in accordance with rules established by the Committee.

11.   Substituted Options or SARs.

     In the event the Committee cancels any Option or SAR granted under this
Plan, and a new Option or SAR is substituted therefore, the Grant Date of the
canceled Option or SAR (except to the extent inconsistent with the restrictions
described in Article 8 and 22, if applicable) shall be the date used to
determine the earliest date for exercising the new substituted Option under
Article 12 hereunder so that the Grantee may exercise the substituted Option or
SAR at the same time as if the Grantee had held the substituted Option or SAR
since the Grant Date of the canceled Option. Notwithstanding the foregoing,
nothing in this Section 11 shall provide authority to substitute Awards in a
manner which will have the effect of repricing Awards to a lower exercise price.

12.   Exercise and Term of Option and SAR.

     The Committee shall have the power to set the time or times within which
each Option and SAR shall be exercisable, and to accelerate the time or times of
exercise. Unless the Award Agreement expressly provides otherwise, each Option
or SAR granted to an outside director shall become exercisable six months from
the Grant

-5-



--------------------------------------------------------------------------------



 



Date, regardless of whether the Grantee is still a director on such date, and
each Option or SAR granted to any other individual shall become exercisable in
accordance with the following schedule:

                  Years After           Percentage of Shares   Grant Date      
    or SARs  
Less than 1
            0 %
1 but less than 2
            33-1/3 %
2 but less than 3
            66-2/3 %
3 but less than 10
            100 %

If an SAR is related to an Option, the Grant Date of such SAR for purposes of
this Article 12 shall be the Grant Date of the related Option. No Option or SAR
may be exercised if in the opinion of counsel for the Corporation the issuance
or sale of Stock or payment of cash by the Corporation, as appropriate, pursuant
to such exercise shall be unlawful for any reason, nor after the expiration of
10 years from the Grant Date. In no event shall the Corporation be required to
issue fractional shares upon the exercise of an Option.

13.   Effect of Termination of Employment, Disability or Death.

     Unless otherwise provided herein or in a specific Option or SAR Agreement
which may provide longer or shorter periods of exercisability, no Option or SAR
shall be exercisable after the expiration of the earliest of
     (i) in the case of an Incentive Stock Option:
     (1) 10 years from the date the option is granted, or five years from the
date the option is granted to an individual owning (after the application of the
family and other attribution rules of Section 424(d) of the Code) at the time
such option was granted, more than 10% of the total combined voting power of all
classes of stock of the Corporation,
     (2) three months after the date the Grantee ceases to perform services for
the Corporation or its subsidiaries, if such cessation is for any reason other
than death, disability (within the meaning of Code Section 22(e)(3)), or cause,
     (3) one year after the date the Grantee ceases to perform services for the
Corporation or its subsidiaries, if such cessation is by reason of death or
disability (within the meaning of Code Section 22(e)(3)), or
     (4) the date the Grantee ceases to perform services for the Corporation or
its subsidiaries, if such cessation is for cause, as determined by the Board or
the Committee in its sole discretion;
     (ii) in the case of a Nonqualified Stock Option or SAR:
     (1) 10 years from the date of grant,
     (2) ninety days after the date the Grantee ceases to perform services for
the Corporation or its subsidiaries, if such cessation is for any reason other
than death, permanent disability, retirement or cause,
     (3) one year after the date the Grantee ceases to perform services for the
Corporation or its subsidiaries, if such cessation is by reason of death or
permanent disability,

-6-



--------------------------------------------------------------------------------



 



     (4) three years after the date the Grantee ceases to perform services for
the Corporation or its subsidiaries, if such cessation is by reason of the
Grantee’s retirement in accordance with normal Corporation retirement practices,
as determined by the Committee in its sole discretion; or
     (5) the date the Grantee ceases to perform services for the Corporation or
its subsidiaries, if such cessation is for cause, as determined by the Board or
the Committee in its sole discretion;
provided, that, unless otherwise provided in a specific grant agreement or
determined by the Committee, an Option or SAR shall only be exercisable for the
periods above following the date an optionee ceases to perform services to the
extent the option was exercisable on the date of such cessation. For purposes of
this Article, termination shall be deemed to have been for cause if such
termination shall have been for misconduct or negligence by Grantee in the
performance of his duties. Notwithstanding the foregoing, no Option or SAR shall
be exercisable after the date of expiration of its term.

14.   Method of Exercise.

     To the extent that the right to purchase shares pursuant to an Option or to
exercise an SAR has accrued hereunder, such Option or SAR may be exercised as
follows:

  (a)   Options: Options may be exercised from time to time by written notice to
the Corporation stating the number of shares being purchased and accompanied by
the payment in full of the Option price for such shares. Such payment shall be
made in cash, outstanding shares of the Common Stock which the Grantee, the
Grantee’s spouse or both have beneficially owned for at least six months prior
to the time of exercise, or in combinations thereof. If shares of Common Stock
are used in part or full payment for the shares to be acquired upon exercise of
the Option, such shares shall be valued for the purpose of such exchange as of
the date of exercise of the Option at the Fair Market Value of the shares.    
(b)   SARs: SARs may be exercised from time to time only upon receipt by the
Corporation of a written notice of election which shall be dated the date of
such election which shall be deemed to be the date when such notice is sent by
registered or certified mail or the date upon which receipt is acknowledged by
the Corporation if hand delivered or sent other than by such mail.

15.   Restricted Stock Awards.

     The Committee may, in its discretion, grant Restricted Stock to directors,
officers and key employees of the Corporation and any of its subsidiaries.
Restricted Stock Awards may consist of shares issued subject to forfeiture if
specified conditions are not satisfied (“Restricted Stock Shares”) or agreements
to issue shares of Common Stock in the future if specified conditions are
satisfied (“Restricted Stock Units”). The maximum number of shares of Restricted
Stock which may be granted under the Plan shall be 600,000 and the maximum
number of shares of Restricted Stock that can be granted to any Grantee in any
calendar year shall be 200,000. The Committee may condition the grant of
Restricted Stock upon the attainment of Performance Goals so that the grant
qualifies as “performance-based compensation” within the meaning of Section
162(m) of the Code. The Committee may also condition the grant of Restricted
Stock upon such other conditions, restrictions and contingencies as the
Committee may determine. The provisions of Restricted Stock Awards need not be
the same with respect to each recipient. Restricted Stock Awards shall be
subject to the following terms and conditions:

  (a)   Each Restricted Stock Award shall be confirmed by, and be subject to the
terms of, an Award Agreement identifying the restrictions applicable to the
Award.     (b)   Until the applicable restrictions lapse or the conditions are
satisfied, the Grantee shall not be permitted to sell, assign, transfer, pledge
or otherwise encumber the Restricted Stock Award.

-7-



--------------------------------------------------------------------------------



 



  (c)   Except to the extent otherwise provided in the applicable Award
Agreement and (d) below, the portion of the Restricted Stock Award still subject
to restriction shall be forfeited by the Grantee upon termination of the
Grantee’s service for any reason.     (d)   In the event of hardship or other
special circumstances of a Grantee whose service is terminated (other than for
cause), the Committee may waive in whole or in part any or all remaining
restrictions with respect to such Grantee’s Restricted Stock Award.     (e)   If
and when the applicable restrictions lapse, unlegended certificates for such
shares shall be delivered to the Grantee.     (f)   A Grantee receiving an Award
of Restricted Stock Shares shall have all of the rights of a shareholder of the
Corporation, including the right to vote the shares and the right to receive any
cash dividends. Unless otherwise determined by the Committee, cash dividends
shall be paid in cash and dividends payable in stock shall be paid in the form
of additional Restricted Stock Shares.     (g)   A Grantee receiving an Award of
Restricted Stock Units shall not be deemed the holder of any shares covered by
the Award, or have any rights as a shareholder with respect thereto, until such
shares are issued to him/her.

16.   Withholding.

     The Corporation shall have the power and the right to deduct or withhold,
or require a Grantee to remit to the Corporation, an amount sufficient to
satisfy Federal, state, and local taxes (including the Grantee’s FICA
obligation) required by law to be withheld with respect to any taxable event
arising or as a result of this Plan. With respect to withholding required upon
the exercise of Options or SARs, upon the lapse of restrictions on Restricted
Stock, Grantees may elect, subject to the approval of the Committee, to satisfy
the withholding requirement, in whole or in part, by having the Corporation
withhold shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax which could be imposed on
the transaction.

17.   Deferral of Awards.

     The Committee may permit a Grantee to defer such Grantee’s receipt of the
payment of cash or the delivery of Shares that would otherwise be due to such
Participant by virtue of the exercise of the Option, or SAR, the lapse or waiver
of restrictions with respect to Restricted Stock. If any such deferral election
is required or permitted, the Committee shall, in its sole discretion, establish
rules and procedures for such payment deferrals.

18.   Effect of Change in Stock Subject to Plan.

     In the event of a reorganization, recapitalization, stock split, stock
dividend, merger, consolidation, rights offering or like transaction, the
Committee shall make or provide for such adjustment in the number of and class
of shares which may be delivered under the Plan, and in the number and class of
and/or price of shares subject to outstanding Options, SARs, and Restricted
Stock granted under the Plan as it may, in its discretion, deem to be equitable;
provided, however, in the event of the merger or consolidation of the
Corporation with or into another corporation or corporations in which the
Corporation is not the surviving corporation, the adoption of any plan for the
dissolution of the Corporation, or the sale or exchange of all or substantially
all the assets of the Corporation for cash or for shares of stock or other
securities of another corporation, the Committee may, subject to the approval of
the Board of Directors of the Corporation, or the board of directors of any
corporation assuming the obligations of the Corporation hereunder, take action
regarding each outstanding and unexercised Option pursuant to either clause
(a) or (b) below:

  (a)   Appropriate provision may be made for the protection of such Option by
the substitution on an equitable basis of appropriate shares of the surviving
corporation, provided that the excess of the aggregate Fair Market Value of the
shares subject to such option immediately before such

-8-



--------------------------------------------------------------------------------



 



      substitution over the exercise price thereof is not more than the excess
of the aggregate fair market value of the substituted shares made subject to
option immediately after such substitution over the exercise price thereof; or  
  (b)   The Committee may cancel such option. In the event any Option is
canceled, the Corporation, or the corporation assuming the obligations of the
Corporation hereunder, shall pay the employee an amount of cash (less normal
withholding taxes) equal to the excess of the highest Fair Market Value per
share of the Stock during the 60-day period immediately preceding the merger,
consolidation or reorganization over the option exercise price, multiplied by
the number of shares subject to such option. In the event any Option is
canceled, the Corporation, or the corporation assuming the obligations of the
Corporation hereunder, shall pay the Grantee an amount of cash or stock, as
determined by the Committee, equal to the Fair Market Value per share of the
Stock immediately preceding such cancellation over the Option exercise price,
multiplied by the number of shares subject to such Option. In the event any SAR
is canceled, the Corporation, or the corporation assuming the obligations of the
Corporation hereunder, shall pay the Grantee an amount of cash or stock, as
determined by the Committee, based upon the highest Fair Market Value per share
of the Stock during the 60-day period immediately preceding the cancellation.

     Notwithstanding anything to the contrary, in the event a Change in Control
should occur, all Options or SARs granted hereunder to a Grantee shall become
immediately exercisable upon the later of the date of the Change in Control or
six months after the date the respective Option or SAR was granted. Further, the
Committee shall have the right to cancel such Options or SARs and pay the
Grantee an amount determined under (b) above.

19.   Liquidation.

     Upon the complete liquidation of the Corporation, any unexercised Options
and SARs theretofore granted under this Plan shall be deemed canceled.

20.   No Employment or Retention Agreement Intended.

     Neither the establishment of, nor the awarding of Awards under this Plan
shall be construed to create a contract of employment or service between any
Grantee and the Corporation or its subsidiaries; nor does it give any Grantee
the right to continued service in any capacity with the Corporation or its
subsidiaries or limit in any way the right of the Corporation or its
subsidiaries to discharge any Grantee at any time and without notice, with or
without cause, or to any benefits not specifically provided by this Plan, or in
any manner modify the Corporation’s right to establish, modify, amend or
terminate any profit sharing or retirement plans.

21.   Shareholder Rights.

     Grantee shall not, by reason of any Options granted hereunder, have any
right of a shareholder of the Corporation with respect to the shares covered by
his Options until shares of Stock have been issued to him.

22.   Controlling Law.

     The law of the State of Wisconsin, except its law with respect to choice of
law, shall be controlling in all matters relating to the Plan.

23.   Indemnification.

     In addition to such other rights of indemnification as they may have, the
members of the Committee and other Corporation employees administering the Plan
and the Board members shall be indemnified by the Corporation against the
reasonable expenses, including attorneys’ fees actually and necessarily incurred
in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan or any Option granted thereunder, and against all amounts paid by them in
settlement thereof (provided such

-9-



--------------------------------------------------------------------------------



 



settlement is approved by independent legal counsel selected by the Corporation)
or paid by them in satisfaction of a judgment in any such action, suit or
proceeding, except in relation to matters as to which it shall be adjudged in
such action, suit or proceeding that such member acted in bad faith in the
performance of his duties; provided that within 20 days after institution of any
such action, suit or proceeding, the member shall in writing offer the
Corporation the opportunity, at its own expense, to handle and defend the same.

24.   Use of Proceeds.

     The proceeds from the sale of shares of Common Stock pursuant to Options
granted under the Plan shall constitute general funds of the Corporation.

25.   Amendment of the Plan.

     The Board may from time to time amend, modify, suspend or terminate the
Plan; provided, however, that no such action shall be made without shareholder
approval where such change would be required in order to comply with Rule 16b-3
or the Code.

26.   Effective Date of Plan.

     The Plan shall become effective on the date it approved by the shareholders
of the Corporation (the “Effective Date”).

27.   Termination of the Plan.

     The Plan shall terminate ten years following the Effective Date, and no
Awards shall be granted after such date under the Plan; provided, however, that
the Plan shall terminate at such earlier time as the Board may determine. Any
such termination, either partially or wholly, shall not affect any Awards then
outstanding under the Plan.

-10-